Exhibit 10.39

FIRST POTOMAC REALTY TRUST

2003 EQUITY COMPENSATION PLAN

FORM OF NONQUALIFIED SHARE OPTION AGREEMENT

This SHARE OPTION AGREEMENT, dated as of January             , 20        (the
“Date of Grant”) is delivered by First Potomac Realty Trust (the “Trust”) to the
individual named above (the “Grantee”).

RECITALS

A. The Trust adopted the First Potomac Realty Trust 2003 Equity Compensation
Plan, as amended (the “Plan”), which provides for the grant of options to
purchase common shares of beneficial interest, par value $0.001 per share, of
the Trust (“Common Shares”).

B. The compensation committee of the Board of Trustees of the Trust (the
“Committee”) has approved this share option grant and has determined that this
grant will be issued under the Plan.

C. This Agreement, which expressly includes the header information set forth
above (collectively, the Agreement), sets forth the terms of the share option
grant granted to the Grantee, and the Company and the Grantee have agreed that
the share option grant will be governed by the terms of this Agreement and the
Plan. A copy of the Plan has been made available to Grantee on the Company’s
Intranet.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Trust hereby grants to the Grantee a nonqualified
share option to purchase the number of Common Shares listed above at the
exercise price per Common Share listed above (the “Option”). The Option shall
become exercisable according to Paragraph 2 below.

2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is employed by, or providing service to, the
Employer (as defined in the Plan) on the applicable date:

 

Date

   Common Shares for Which the
Option is Exercisable



--------------------------------------------------------------------------------

FIRST POTOMAC REALTY TRUST

NONQUALIFIED STOCK OPTION AGREEMENT

PAGE 2

 

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Common Shares subject to the Option. If the foregoing schedule would produce
fractional Common Shares, the number of Common Shares for which the Option
becomes exercisable shall be rounded down to the nearest whole Common Share. The
Option shall be fully exercisable on January _, 20            if the Grantee
remains in the continuous employ of, or provides continuous service to, the
Employer from the Date of Grant until such date.

3. Term of Option.

(a) The Option shall have a term of ten years from January         ,
20            and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan.

(b) The Option shall automatically terminate upon the happening of the first of
the following events:

(i) The expiration of the 90-day period after the Grantee ceases to be employed
by, or provide service to, the Employer, if the termination is for any reason
other than Disability (as defined in the Plan), death or Cause (as defined in
the Plan).

(ii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.

(iii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or within 90 days after the
Grantee ceases to be so employed or provide such services on account of a
termination described in subparagraph (i) above.

(iv) The date on which the Grantee ceases to be employed by, or provide service
to, the Employer for Cause. In addition, notwithstanding the prior provisions of
this Paragraph 3, if the Grantee engages in conduct that constitutes Cause after
the Grantee’s employment or service terminates, the Option shall immediately
terminate.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately terminate.



--------------------------------------------------------------------------------

FIRST POTOMAC REALTY TRUST

NONQUALIFIED STOCK OPTION AGREEMENT

PAGE 3

 

4. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Trust a written
notice of intent to exercise in the form made available to Grantee on the
Company’s Intranet and in the manner provided in this Agreement, specifying the
number of Common Shares as to which the Option is to be exercised. At such time
as the Committee shall determine, the Grantee shall pay the exercise price
(i) in cash, (ii) with the approval of the Committee, by delivering Common
Shares, which shall be valued at their Fair Market Value (as defined in the
Plan) on the date of delivery, or by attestation (on a form prescribed by the
Committee) to ownership of Common Shares having a Fair Market Value on the date
of exercise equal to the exercise price (or the portion of the exercise price to
be paid by the surrender of shares or attestation), (iii) by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board or (iv) by such other method as the Committee may approve, to the
extent permitted by applicable law. The Committee may impose from time to time
such limitations as it deems appropriate on the use of Common Shares to exercise
the Option.

(b) The obligation of the Trust to deliver Common Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as the Trust’s counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Trust
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Common Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Common Shares, or such other representation as the Committee
deems appropriate.

(c) All obligations of the Trust under this Agreement shall be subject to the
rights of the Employer as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Common Shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state and local tax liabilities.

5. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Committee may take such actions as it deems appropriate pursuant to the Plan.
Notwithstanding the preceding sentence, if a Change of Control occurs, the
Grantee’s Option shall become fully exercisable on the date of the Change in
Control.

6. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.



--------------------------------------------------------------------------------

FIRST POTOMAC REALTY TRUST

NONQUALIFIED STOCK OPTION AGREEMENT

PAGE 4

 

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Common Shares, (iii) changes in
capitalization of the Trust and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

8. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.

9. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Common
Shares subject to the Option, until certificates for Common Shares have been
issued upon the exercise of the Option.

10. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Trust may terminate the Option by notice to the Grantee, and the
Option and all rights hereunder shall thereupon become null and void. The rights
and protections of the Trust hereunder shall extend to any successors or assigns
of the Trust and to the Trust’s subsidiaries, and affiliates. This Agreement may
be assigned by the Trust without the Grantee’s consent.

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Maryland, without giving effect to the conflicts of laws
provisions thereof.

12. Notice. Any notice to the Trust provided for in this instrument shall be
addressed to the Trust in care of the Secretary at the headquarters of the
Trust, and any notice to the Grantee shall be addressed to the Grantee at the
current address shown on the payroll of the Employer, or to such other address
as the Grantee may designate to the Employer in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.



--------------------------------------------------------------------------------

FIRST POTOMAC REALTY TRUST

NONQUALIFIED STOCK OPTION AGREEMENT

PAGE 5

 

IN WITNESS WHEREOF, the Trust has caused its duly authorized officers to execute
and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

    FIRST POTOMAC REALTY TRUST Attest:           By:     Eric Rogers      
Krista Bean Dorrian Assistant Secretary       Vice President, Legal      
Secretary

By clicking on the box above which states “I accept this grant”, I hereby accept
the Option described in this Agreement, and I agree to be bound by the terms of
the Plan and this Agreement. I hereby further agree that all of the decisions
and determinations of the Committee shall be final and binding.

 

Grantee:    